Citation Nr: 1135699	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO. 99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a higher initial rating for bilateral hearing loss disability, to-wit: a compensable rating prior to March 26, 1997; a rating greater than 10 percent from March 26, 1997 to June 16, 1998; a compensable rating from June 17, 1998 to January 3, 1999; a rating greater than 90 percent from January 4, 1999 to February 28, 2003; and a rating greater than 20 percent since March 1, 2003.

2. Propriety of the reduction in disability for service-connected bilateral hearing loss from 90 to 20 percent.

3. Entitlement to an extraschedular evaluation for bilateral hearing loss.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1976.

The matter of entitlement to an increased disability rating was last before the Board of Veterans' Affairs (Board) in April 2010, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. A comprehensive review of the procedural history of this case is included in a March 2001 Board remand; a May 2003 Board decision; a November 2003 Joint Motion for Partial Remand submitted by the Veteran through counsel and VA before the Court of Appeals for Veterans Claims; an April 2004 Board remand; a December 2005 Board decision; and a January 2007 Joint Motion for Remand, and will not be repeated herein.

The Veteran appealed the December 2005 decision to the Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand with the Court. In a January 2007 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion. 

Upon review in July 2007, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, and directed that the Veteran be afforded another examination in accordance with VA's duty to assist the Veteran in the development of his claim. Subsequently, the Board reviewed the results of the September 2007 VA audiological examination, and, in July 2008, found it did not provide sufficient evidence to allow adjudication of this appeal. In April 2010 this matter was again remanded for the provision of additional medical opinions and an opinion from the Director of the Compensation and Pension Service. 

Subsequent to the issuance of a June 2011 Statement of the Case, the Veteran submitted additional evidence for consideration. Although some of this material had been previously considered by VA, some of the lay statements had not been reviewed by the RO. However, the Veteran stated in an accompanying letter that he did not want his claims file returned to the RO and wished for the Board to make a decision. Thus, he has submitted a waiver of RO jurisdiction allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2010).

The Veteran presented personal testimony at a videoconference hearing before a Veterans Law Judge which was conducted in September 2000. A transcript of the hearing is associated with the Veteran's claims folder. The Veterans Law Judge who conducted the September 2000 hearing has retired from the Board, but the Veteran declined his right to an additional hearing in May 2007.

As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the September 2000 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals appropriate colloquies were conducted between the Veteran and the presiding Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the presiding Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue, as it existed at that time - whether the Veteran was entitled to a compensable disability rating for hearing loss prior to January 4, 1999. The record reflects testimony as to the Veteran's past and (then) current symptoms, medical treatment, whether the disability had worsened, and how the disability affected his employment and daily life. The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). The September 2000 hearing was legally sufficient.

The issue of entitlement to TDIU has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Since the Veteran has submitted multiple statements that he was terminated from employment due to his hearing loss and that he had experienced unemployment due to that disability, the Board has inferred a claim of entitlement to TDIU.

As observed in the April 2010 remand, the Veteran wrote a September 2007 letter contending that he was entitled to an earlier effective date (specifically January 1976 instead of October 1977) for his service-connected hearing loss. The Veteran reiterated this contention in August 2009 and July 2007 letters, noting that the matter had not been adjudicated by the RO. A claim of entitlement to an earlier effective date for hearing loss has been raised by the record. Since this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action. 




The Board presently REMANDS the issues of entitlement to an extraschedular evaluation and entitlement to an award of TDIU to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. In January 1978, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level IV hearing in the left ear.

2. In September 1989, the Veteran's hearing disability was manifested by Level I hearing in the right ear; testing could not reveal the level of disability in the left ear.

3. In February 1996, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level IV hearing in the left ear.

4. In December 1996, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level V hearing in the left ear.

5. In January 1997, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level V hearing in the left ear.

6. In March 1997, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level V hearing in the left ear.

7. In May 1997, the Veteran's hearing disability was manifested by Level II hearing in the right ear and Level VI hearing in the left ear.

8. In June 1998, the Veteran's hearing disability was manifested by Level I hearing in the right ear and Level IV hearing in the left ear.

9. In February 1999, the Veteran's hearing disability was manifested by Level II hearing in the right ear and Level VII hearing in the left ear.

10. Following the February 1999 VA examination, the RO, in a February 1999 rating decision, erroneously assigned a 90 percent disability rating.

11. The results of a February 2002 examination were not acceptable for rating purposes, but use of average pure tone thresholds, only, from this examination reflect that the Veteran's hearing disability was manifested by a Level III impairment of the right ear and a Level VII impairment of the left ear. 

12. In October 2002, the RO issued a rating decision proposing to reduce the rating for bilateral hearing loss to 10 percent.

12. By a letter dated October 15, 2002, the RO notified the Veteran that the RO proposed to reduce his disability evaluation and notified him of the reasons for that proposed reduction.

14. By a rating decision dated in December 2002 the RO implemented a reduction to 10 percent for the audiological disability. Notice of the reduction was mailed to the Veteran December 27, 2002.

15. In reducing the disability rating, the RO met all due process requirements in executing the reduction, and the decision to reduce the ratings was properly substantiated by the evidence of record, which reflected clear and unmistakable error in the February 1999 rating decision.

16. In September 2004, a VA audiological examiner opined that word recognition scores from 1999 and 2002 lacked reliability.

17. The results of a September 2007 VA audiological examination were not acceptable for rating purposes.

18. In August 2010, the Veteran's hearing disability was manifested by Level II hearing in the right ear and Level III in the left ear. 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for bilateral hearing loss are not met prior March 26, 1997. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).

2. The criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss are not met from March 26, 1997 to June 16, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).

3. The criteria for a compensable disability evaluation for bilateral hearing loss are not met from June 17, 1998 to January 3, 1999. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).

4. The criteria for the assignment of a rating in excess of 90 percent have not been met at any time during the period January 4, 1999 to February 28, 2003 and the reduction in disability for service-connected hearing loss from 90 to 10 percent, effective March 1, 2003, was proper. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.85, 4.97, Diagnostic Code 6100 (2010).

5. The criteria for a disability evaluation in excess of 20 percent for bilateral hearing loss are not met since March 1, 2003. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

As noted above, the Veteran's claim is for an initial compensable evaluation and VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide separate notice for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice (see VAOPGCPREC 8-2003 (Dec. 22, 2003)). The claims file reflects that the Veteran has received piecemeal notice from VA over the years as the law has changed regarding the extent of VA's duty to notify, but, in April 2004, he received notice in accordance with the requirements of VCAA informing him of the evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. Further, a March 2010 corrective notice was mailed to the Veteran explaining how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

The 2004 and 2010 letters were provided to the Veteran after the initial adjudication of his claim and thus represent a "timing error." See Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the claim was re-adjudicated in a June 2011 supplemental statement of the case and timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 




VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, the reports of VA examinations (January 1978, September 1989, February 1992, December 1996, January 1997, March 1997, May 1997, July 1998, February 1999, February 2002, September 2004, September 2007, October 2008, and two (2) opinions dated August 2010), and lay statements. The Veteran has not reported any additional medical treatment for his hearing disability. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination reports all reflect review of the Veteran and attempted evaluation of his current level of hearing disability. 

As noted below, VA found several of the medical examinations not probative because of the Veteran's apparent misrepresentation of the severity of his disorder or his unwillingness to cooperate.  The examiners were not able to verify test results due to the Veteran's behavior during the examinations. The claims file was remanded in April 2010 for a thorough examination and an opinion as to why the Veteran appeared unable to complete a full auditory evaluation; these opinions were obtained in August 2010. As required by Martinak v. Nicholson, 21 Vet.App. 447 (2007), the August 2010 report from the thorough auditory examination also reflects inquiry into the functional effects of the Veteran's hearing loss. 

As noted above, this claim was previously remanded by both the Board and the Court for further development. See January 2007 Order from the Court and remands from the Board dated July 2007, July 2008, and April 2010 Board remand. The Court remanded the claim to the Board to provide additional reasons and bases for its decision to include addressing whether a thorough and contemporaneous medical examination was necessary and whether the Veteran was entitled to an extraschedular evaluation for his service-connected hearing loss. In July 2007, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) for the provision of another examination in accordance with VA's duty to assist the Veteran in the development of his claim. 

In July 2008, the Board found that the resulting medical opinion was inadequate for rating purposes and was to be returned to the examiner. In April 2010 this matter was again remanded for the provision of additional medical opinions and an opinion from the Director of the Compensation and Pension Service as to the Veteran's entitlement to an extraschedular evaluation. The record reflects that additional, adequate, medical opinions have been obtained and associated with the claims file as well as an opinion from the Director of the Compensation and Pension Service. The Board finds that all actions and development directed in earlier remands have been substantially completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. 

In light of the law requiring mechanical application of rating criteria in claims for hearing loss, the Board finds that all necessary development has been accomplished as to schedular consideration and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran was granted entitlement to service connection for bilateral hearing loss by an August 1998 rating decision that assigned a non-compensable evaluation effective October 31, 1977. The Veteran timely appealed the disability rating assigned. Having carefully considered the claim in light of the record and the applicable law, the Board finds that prior to March 26, 1997, a compensable rating is not warranted; a rating greater than 10 percent from March 26, 1997 to June 16, 1998 is not warranted; a compensable rating from June 17, 1998 to January 3, 1999 is not warranted; a rating greater than 90 percent from January 4, 1999 to February 28, 2003 is not warranted; and a rating greater than 20 percent since March 1, 2003 is not warranted. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second). See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

While this appeal was pending, the applicable rating criteria for hearing impairment and diseases of the ear were revised effective June 10, 1999. See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85). Table VII was amended so that hearing loss would be rated under a single code, 6100, regardless of the percentage of disability. Due to the timing of this change, the Board must consider the claim under the appropriate pre-amended regulations for any period prior to the effective date of the amendments. Thereafter, the Board must analyze the evidence consider whether a higher rating is warranted under the new regulations. See VAOPGCPREC 7-2003. The RO has provided the Veteran notice of both the old and new regulations so the Board may proceed with a decision on the merits of the claim, with consideration of the original and revised regulations, without prejudice to the Veteran. See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Prior to June 10, 1999, evaluations of bilateral defective hearing ranged from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Codes 6100 to 6110 (effective before June 10, 1999).

In June 1999, the regulations for hearing loss disability were amended to ensure that current medical terminology and unambiguous criteria were used, and to reflect current medical advances. See 64 Fed. Reg. 25202 (May 11, 1999). The tables used to assign the Roman numerals and to assign the appropriate disability rating were not changed. Id.

The revised provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages. 38 C.F.R. § 4.85(h).

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In a February 1978 rating decision, the RO granted entitlement to service connection for left ear hearing loss and assigned a non-compensable rating effective October 1977. In an August 1998 rating decision, the RO determined that service connection was warranted for the right ear and granted the Veteran entitlement to service connection for bilateral hearing loss, assigning a non-compensable rating effective October 1977.

Prior to March 26, 1997 (entitlement to a compensable disability rating)

A January 1978 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 5 at 1000 Hz, 5 at 2000 Hz, not available at 3000 Hz, and 50 at 4000 Hz. The pure tone threshold average was 20. Pure tone thresholds for the left ear, in decibels, were: 35 at 1000 Hz, 60 at 2000 Hz, not available at 3000 Hz, and 75 at 4000 Hz. The pure tone threshold average was 56.7. Speech recognition was 96 percent in the right ear and 76 percent in the left ear per the Maryland CNC test. The examiner noted no gross hearing loss.

Considering the average pure tone thresholds and speech discrimination scores, the January 1978 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level I impairment and left ear by Level IV. Application of these scores to Table VII results in a zero percent disability rating. 

A September 1989 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 15 at 2000 Hz, 25 at 3000 Hz, and 30 at 4000 Hz. The pure tone threshold average was 21.3. Puretone thresholds for the left ear were not available; the examiner explained that the Veteran was "exhibiting functional behavior."  Speech recognition was 96 percent in the right ear per the Maryland CNC test. The examiner noted a positive pure tone Stenger test at 1000 Hz on the left side and that a modified Stenger revealed sensitivity on the left at 34 decibels. The examiner opined that left ear hearing loss was not likely greater than mild to moderate, but stated that the examination was not adequate for rating purposes. Use of 38 C.F.R. § 4.87 Table VI shows a Level I hearing impairment of the right ear.

In February 1992, the Veteran's pure tone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 20 at 2000 Hz, 60 at 3000 Hz, and 65 at 4000 Hz. The pure tone threshold average was 41.25. Puretone thresholds for the left ear, in decibels, were: 40 at 1000 Hz, 60 at 2000 Hz, 75 at 3000 Hz, and 85 at 4000 Hz. The pure tone threshold average was 65. Speech recognition was 96 percent in the right ear and 76 percent in the left ear per the Maryland CNC test. The examiner diagnosed moderate to severe sensorineural hearing loss in the higher frequencies.

Considering the average pure tone thresholds and speech discrimination scores, the February 1992 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level I impairment and left ear by Level IV. Application of these scores to Table VII results in a zero percent disability rating. 

A December 1996 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 15 at 2000 Hz, 60 at 3000 Hz, and 55 at 4000 Hz. The pure tone threshold average was 37.5. Puretone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 65 at 2000 Hz, 90 at 3000 Hz, and 110 at 4000 Hz. The pure tone threshold average was 78.75. Speech recognition was 96 percent in the right ear and 76 percent in the left ear per the Maryland CNC test. 

Considering the average pure tone thresholds and speech discrimination scores, the December 1996 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level I impairment and left ear by Level V. Application of these scores to Table VII results in a zero percent disability rating. 

In January 1997 the Veteran's pure tone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 20 at 2000 Hz, 60 at 3000 Hz, and 60 at 4000 Hz. The pure tone threshold average was 38.75. Puretone thresholds for the left ear, in decibels, were: 45 at 1000 Hz, 70 at 2000 Hz, 90 at 3000 Hz, and 105+ at 4000 Hz. The pure tone threshold average was 77.5. Speech recognition was 94 percent in the right ear and 80 percent in the left ear per the Maryland CNC test. 

Considering the average pure tone thresholds and speech discrimination scores, the January 1997 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level I impairment and left ear by Level V. Application of these scores to Table VII results in a zero percent disability rating. 

As the right ear consistently reflected a Level I impairment and the left ear reflected no worse than a Level V impairment, application of the results from Table VI to Table VII show that a non-compensable rating is appropriate for the entire period prior to March 26, 1997. 38 C.F.R. § 4.85 Table VII. The Board has no discretion in this matter and must predicate its determination solely on the basis of the results of the legally adequate audiological studies of record (see Lendenmann, 3 Vet. App. 345) which show that the Veteran is not entitled to a compensable disability rating prior to March 26, 1997.

March 26, 1997 to June 16, 1998 (entitlement to a disability rating greater than 10 percent)

In March 1997 the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 20 at 2000 Hz, 60 at 3000 Hz, and 60 at 4000 Hz. The pure tone threshold average was 41.25. Puretone thresholds for the left ear, in decibels, were: 45 at 1000 Hz, 65 at 2000 Hz, 85 at 3000 Hz, and 110 at 4000 Hz. The pure tone threshold average was 76.25. Speech recognition was 88 percent in the right ear and 76 percent in the left ear per the Maryland CNC test. 

Considering the average pure tone thresholds and speech discrimination scores, the March 1997 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level I impairment and left ear by Level V. Application of these scores to Table VII results in a zero percent disability rating. 

A May 1997 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 20 at 1000 Hz, 15 at 2000 Hz, 65 at 3000 Hz, and 55 at 4000 Hz. The pure tone threshold average was 38.75. Puretone thresholds for the left ear, in decibels, were: 45 at 1000 Hz, 70 at 2000 Hz, 85 at 3000 Hz, and 105 at 4000 Hz. The pure tone threshold average was 76.25. Speech recognition was 90 percent in the right ear and 72 percent in the left ear per the Maryland CNC test. 

Considering the average pure tone thresholds and speech discrimination scores, the May 1997 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level II impairment and left ear by Level VI. Application of these scores to Table VII results in a 10 percent disability rating. 

The Veteran is in receipt of a 10 percent disability rating for this time period. Application of the Levels of impairment from the March 1997 examination to 38 C.F.R. § 4.85 Table VII result in a zero percent disability rating. However, since, in May 1997, the right ear reflected a Level II impairment and the left ear reflected a Level VI impairment, application of the results from Table VI to Table VII show that a 10 percent rating is appropriate. 38 C.F.R. § 4.85 Table VII. The Board has no discretion in this matter and must predicate its determination solely on the basis of the results of the legally adequate audiological studies of record (see Lendenmann, 3 Vet. App. 345) which show that the Veteran is not entitled to a disability rating in excess of 10 percent during the March 26, 1997 to June 16, 1998 time period.

June 17, 1998 to January 3, 1999 (entitlement to a compensable disability rating)

A June 17, 1998 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 10 at 1000 Hz, 25 at 2000 Hz, 65 at 3000 Hz, and 60 at 4000 Hz. The pure tone threshold average was 40. Puretone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 70 at 2000 Hz, 90 at 3000 Hz, and 105+ at 4000 Hz. The pure tone threshold average was 78.75. Speech recognition was 94 percent in the right ear and 64 percent in the left ear per the Maryland CNC test. 

Considering the average pure tone thresholds and speech discrimination scores, the June 1998 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level I impairment and left ear by Level IV. Application of these scores to Table VII results in a zero percent disability rating. 

In August 1998, the Veteran contended through this then representative that his hearing had worsened and interfered with his ability to work. An October 1998 statement from the Veteran's wife reflects that she observed that he spoke very loudly on the telephone, turned the television up to an uncomfortable (for her) level, and required others to repeat what they were saying. An October 1998 letter from his daughter states that his hearing visibly interferes with his daily conversations since family members have to speak in very loud voices. An October 1998 letter from the Veteran's employer reflects that orders have to be written down to ensure his understanding and that instructions given to him over the phone have to be repeated.

Despite the Veteran's contentions and the lay statements of record, the Board has no discretion in this matter and must predicate its rating determination solely on the basis of the results of the legally adequate audiological studies of record. Lendenmann, 3 Vet. App. 345. As the right ear reflected a Level I impairment and the left ear reflected a Level IV impairment, application of the results from Table VI to Table VII show that a non-compensable rating is appropriate. The Veteran is not entitled to a compensable disability rating during the time period of June 17, 1998 to January 3, 1999.

January 4, 1999 to February 28, 2003 (entitlement to a disability rating greater than 90 percent and propriety of the reduction from 90 percent to 10 percent effective March 1, 2003)

The January 2007 Joint Motion for Remand observes that a June 1998 audiological examination was "the last reliable test for compensation and pension purposes."  However, in January 1999, the Veteran wrote to VA and stated that his hearing had worsened, VA provided an audiological examination, and assigned an increased disability rating based on the results of that examination.

A February 1999 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 25 at 2000 Hz, 70 at 3000 Hz, and 65 at 4000 Hz. The pure tone threshold average was 46.25. Puretone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 75 at 2000 Hz, 95 at 3000 Hz, and 105+ at 4000 Hz. The pure tone threshold average was 81.25. Speech recognition was 28 percent in the right ear and 16 percent in the left ear per the Maryland CNC test. The examiner stated that the word recognition scores reflected a high number of non-responses and were not deemed an accurate reflection of the Veteran's word recognition ability. The Chief of the Audiology Clinic certified that use of both pure tone threshold averages and speech discrimination scores was inappropriate and that the rating should be based on pure tone thresholds alone.

Considering the average pure tone thresholds and speech discrimination scores, the February 1999 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level X impairment and left ear by Level XI. Application of these scores to Table VII results in a 90 percent disability rating. The RO granted entitlement to a 90 percent disability rating for bilateral hearing loss in a February 1999 rating decision. The 90 percent rating was made effective January 4, 1999, the date VA received the Veteran's letter contending that his disability had worsened.

However, 38 C.F.R. § 4.85(c) states that Table VIa, rather than Table VI, is for application when the Chief of the Audiology Clinic certifies that use of both pure tone averages and speech discrimination scores is inappropriate. Since the Chief of the Audiology Clinic made such a certification in respect to the February 1999 scores, the speech discrimination scores must be disregarded and the average pure tone thresholds must be applied to Table VIa. Application of the scores to Table VIa shows that the Veteran had a Level II impairment in his right ear and a Level VII impairment in his left ear. Application of these scores to Table VII results in a 10 percent disability rating.

As noted above, the regulations for hearing loss disability were amended in June 1999. See 64 Fed. Reg. 25202 (May 11, 1999). Although the tables used to assign the Roman numerals and determine the appropriate disability rating were not changed, the Board's citations will, from this point forward, reflect application of the new regulations. Id.

An April 2001 letter from a former employer states that the Veteran was employed as a tour bus driver from March 1990 to November 2000. The Veteran was terminated from his employment in 2000 due to difficulty hearing that resulted in communication problems with customers and his employer. The letter states that the employer believed that the Veteran's hearing disability rendered him unable to operate a motor coach in a safe manner.

A February 2002 VA audiological examination report revealed the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 30 at 2000 Hz, 70 at 3000 Hz, and 70 at 4000 Hz. The pure tone threshold average was 49. Puretone thresholds for the left ear, in decibels, were: 55 at 1000 Hz, 75 at 2000 Hz, 95 at 3000 Hz, and 105 at 4000 Hz. The pure tone threshold average was 83. Speech recognition was 52 percent in the right ear and 36 percent in the left ear per the Maryland CNC test. The examiner noted that pseudohypacusic test behavior was noted and the variability in the Veteran's responses prevented meaningful application of a Stenger test. Re-instruction and repeat testing was performed, but did not resolve the test discrepancies. The examiner stated that the results were not acceptable for rating purposes and the June 1998 test provided the last reliable results of record. The Veteran informed the examiner that he experienced difficulty during his work as a motor coach driver in that he was unable to understand some passenger requests. He reported that his lack of response to passenger requests resulted in his termination.

Considering the average pure tone thresholds and speech discrimination scores, the February 2002 examination reflects that, pursuant to 38 C.F.R. § 4.87 Table VI, right ear hearing disability is manifested by Level VI impairment and left ear by Level X. Application of these scores to Table VII results in a 50 percent disability rating. However, the examiner stated that the test results were not acceptable for rating purposes and that the June 1998 examination results reflected the last reliable measure of the Veteran's hearing disability in both pure tone thresholds and speech discrimination. As noted above, application of the June 1998 scores to Tables VI and VII results in a zero percent disability rating. However, pursuant to 38 C.F.R. § 4.85(c), Table VIa is for application when the VA examiner certifies that use of the speech discrimination test is not appropriate. Application of the average pure tone thresholds from the February 2002 examination to 38 C.F.R. § 4.87 Table VIa shows a Level III impairment of the right ear and a Level VII impairment of the left ear. Application of these scores to Table VII results in a 20 percent disability rating. 

An October 2002 rating decision proposed a reduction, to 10 percent, in the Veteran's disability rating for his hearing loss. A December 2002 rating decision reduced the Veteran's disability rating to 10 percent, effective March 1, 2003. In a July 2005 rating decision, the RO determined that a 20 percent disability rating was effective March 1, 2003 based on application of the average pure tone thresholds from the February 2002 examination to 38 C.F.R. § 4.87 Table VIa.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines. The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction. The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing. Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e). The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105(e), (i)(2)(i).

Previous determinations that are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). If CUE is established, the prior decision(s) will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision(s) had been made on the date of the reversed decision. Id. However, if the administrative error or error in judgment results in a reduction or severance of a benefit, 38 C.F.R. § 3.500(b)(2) will apply exact as provided in 38 C.F.R. § 3.105(d) and (e). 38 C.F.R. § 3.105(d) applies to cases where service connection was severed and is not applicable to the present case. However, this case does result in a reduction in evaluation so the provisions of 38 C.F.R. § 3.105 (e) are applicable.

The requirements under 38 C.F.R. § 3.105(e) for reduction of the 90 percent disability rating assigned for the Veteran's hearing loss were properly carried out by the RO. In an October 15, 2002 letter, the RO notified the Veteran of a proposed rating reduction (issued in an October 2002 rating decision) and the reasons for that reduction (error in the application of the Veteran's February 1999 hearing test results to Table VI rather than Table VIa, in accordance with 38 C.F.R. § 4.85(c)). The RO also instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced. The RO further notified the Veteran that he could request a personal hearing, which he did not do.

The RO took final action to reduce the disability ratings in a December 2002 rating decision, in which the rating was reduced effective March 1, 2003. The RO informed the Veteran of this decision by letter dated December 27, 2002. This action was more than 60 days from the time of notice of the proposed action. Thus the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability ratings; the Veteran does not contend otherwise.

The reduction in this case was not based upon a finding of improvement in the disability. Instead, the action was based upon a finding of clear and unmistakable error as a matter of law in the February 1999 rating decision which assigned a 90 percent disability rating for the Veteran's hearing loss. Specifically, the RO noted that the rating decision erred in applying the Veteran's February 1999 hearing test results to Table VI, using his average pure tone thresholds and speech discrimination scores, rather than applying only his average pure tone thresholds to Table VIa, in accordance with 38 C.F.R. § 4.85(c), since the Chief of the Audiology certified that use of speech discrimination scores was inappropriate. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE). In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As described in detail above, the February 1999 VA audiological examination report revealed the Veteran's pure tone threshold averages for his ears were 46.25 (right) and 81.25 (left). Speech recognition was 28 percent in the right ear and 16 percent in the left ear per the Maryland CNC test, but the examiner stated that those scores reflected a high number of non-responses and were not an accurate reflection of the Veteran's word recognition ability. The Chief of the Audiology Clinic certified that use of both pure tone threshold averages and speech discrimination scores was inappropriate and that the rating should be based on pure tone thresholds alone. Although use of both the average pure tone thresholds and speech discrimination scores, showed, under 38 C.F.R. § 4.87 Table VI, right ear hearing disability manifested by Level X impairment and left ear by Level XI with a 90 percent disability rating under Table VII, the record plainly reflects that Table VIa, not Table VI, was for application.
 
38 C.F.R. § 4.85(c) states that Table VIa, rather than Table VI, is for application when the Chief of the Audiology Clinic certifies that use of both pure tone averages and speech discrimination scores is inappropriate. Since the Chief of the Audiology Clinic made such a certification in respect to the February 1999 scores, the speech discrimination scores must be disregarded and the average pure tone thresholds must be applied to Table VIa. Application of those scores to Table VIa shows that the Veteran had a Level II impairment in his right ear and a Level VII impairment in his left ear. Application of these scores to Table VII results in a 10 percent disability rating.

Although the RO subsequently determined that the average pure tone thresholds (not in combination with speech discrimination scores) from the February 2002 examination should be applied to 38 C.F.R. § 4.87 Table VIa, resulting in a 20 percent disability rating with use of Table VII, the rating decision which assigned a 90 percent evaluation was clearly and unmistakably in error; restoration of the 90 percent evaluation is not warranted. The statutory or regulatory provisions extant at the time were incorrectly applied. Given the facts at the time of the adjudication, under no circumstances could a 90 percent evaluation be properly assigned. This error is clear and unmistakable and, accordingly, restoration of the 90 percent evaluation must be denied.

After March 1, 2003 (entitlement to a disability rating greater than 20 percent)

A September 2004 VA audiological opinion was provided, based on chart review. The medical examiner noted the inconsistencies in the Veteran's prior VA hearing evaluations. Based on the 2002 VA examiner's concern about the validity of those test results, the 2004 examiner opined that the 1999 pure tone thresholds should be used for rating purposes. The audiologist further opined that word recognition scores from 1999 and 2002 should not be used due to lack of reliability.

As noted above, the RO determined in a June 2005 rating decision that a 20 percent disability rating was appropriate, effective March 1, 2003, the first month post reduction from 90 percent.

During a July 2005 VA mental disorders examination, the Veteran reported that he had worked full-time for a furniture store for the past five (5) years. The Veteran was diagnosed with an anxiety disorder, not otherwise specified, and the examiner stated that the vulnerability to his symptoms was from an in-service injury to his hearing. The examiner stated that the Veteran's primary goal was to get a diagnosis that would result in an increase in his pension. Sensorineural hearing loss was noted as an Axis III diagnosis.

In December 2005, the Board denied the Veteran's claim of entitlement to an increased rating for his hearing loss disability. In its December 2005 decision, the Board relied, in part, on the results of VA audiological examinations conducted in February 1999, February 2002, and September 2004. The reliability of the results from each of these examinations has been questioned and, as noted above, the January 2007 Joint Motion for Remand states that a June 1998 audiological examination "is judged to be the last reliable test for compensation and pension purposes."

In September 2007, the Veteran's wife submitted a statement that his hearing ability has worsened over the years and that family members have to speak in a loud voice to him as well as repeat statements to ensure his understanding. The Veteran's daughter stated in a September 2007 letter that sometimes when she is speaking to him, he misunderstands what she is saying. Another daughter stated in another September 2007 letter that the family is disturbed by the volume used by the Veteran when watching television and that they must speak to him in very loud voices.

The Veteran's claims file was reviewed by a VA examiner in September 2007. The examiner noted the past audiological testing results and examined the Veteran. Puretone thresholds for the right ear, in decibels, were: 80 at 1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz, and 90 at 4000 Hz. The pure tone threshold average was 83. Puretone thresholds for the left ear, in decibels, were: 80 at 1000 Hz, 100 at 2000 Hz, 105 at 3000 Hz, and 105 at 4000 Hz. The pure tone threshold average was 98. The examiner stated that the pure tone thresholds were considered unacceptable for rating purposes due to poor test-retest reliability. Word recognition scores, per the Maryland CNC test, were not reported as the examiner considered them unacceptable based on the pattern of responses. The examiner measured transient evoked otoacoustic emissions and observed that they were consistent with normal cochlear function around 1000 Hz in the right ear. The examiner stated that such results are typically associated with normal or near normal thresholds for that frequency region.

Although the 2007 examiner stated that the pure tone threshold results were not acceptable for rating purposes, the Board has applied those scores to Table VIa which shows that the Veteran had a Level VII impairment in his right ear and a Level X impairment in his left ear. Application of these scores, had they been accurate, to Table VII would result in a 60 percent disability rating.

In July 2008, the Veteran wrote to VA requesting that he be considered for extraschedular evaluation of his hearing loss. He stated that his hearing disability markedly interfered with his employment and that he was presently unemployed. 

Another VA examiner reviewed the Veteran's claims file in October 2008. The resulting report reflects thorough review of the claims file and consideration of the past testing results. The examiner stated that there was no known physical incapacity that would prevent the Veteran from successfully completing a hearing evaluation. The examiner noted that evidence of non-organic hearing loss was documented by four (4) different audiologists in addition to himself, over two (2) different VA audiology clinics. The examiner opined that further hearing tests could be conducted, but it was unlikely they would reveal adequate results.

In May 2009, the Veteran submitted a letter from a former employer stating that he was terminated from employment due to hearing difficulty. The letter was from the owner of a charter bus tour company and reflects that the Veteran was employed from March to June 2003, but was terminated due to difficulty understanding requests from passengers and employer. In June 2009, he stated that he did not maintain employment due to his hearing loss and lost his last job as a direct result of not being able to hear requests from passengers and instructions from his employer. The Veteran also informed VA that difficulty with speech discrimination testing can be due to linguistic, cultural, or comprehension issues, but he did not identify any particular reason for the variation in his own prior test results. He stated that the only examination results reflecting his true level of disability were the results supporting his 90 percent disability rating (the February 1999 VA examination results.)

In April 2010, the Veteran submitted a statement to VA that his hearing disability had caused him to lose two (2) jobs. He was seen by a VA Vocational Rehabilitation Consultant that same month and reported that he was currently working two (2) part-time jobs: furniture mover and bus driver for a tour company. The Veteran reported that he had been fired from two previous jobs due to the effects of his hearing disability. The Veteran informed the consultant that he was not sure if he would be able to retain his employment as a bus driver due to his hearing disability.

Another VA audiological examination was conducted in August 2010. The examination report reflects that the examiner reviewed the claims file and interviewed and examined the Veteran. The Veteran's pure tone thresholds for the right ear, in decibels, were: 45 at 1000 Hz, 50 at 2000 Hz, 80 at 3000 Hz, and 80 at 4000 Hz. The pure tone threshold average was 63.75. Puretone thresholds for the left ear, in decibels, were: 55 at 1000 Hz, 70 at 2000 Hz, 80 at 3000 Hz, and 95 at 4000 Hz. The pure tone threshold average was 75. Speech recognition was 92 percent in the right ear and 88 percent in the left ear per the Maryland CNC test. In compliance with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the examiner inquired into the functional effects of the Veteran's hearing loss. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010). The examiner stated that there were no significant effects on the Veteran's occupation or his daily activities. 

The August 2010 examination results show an average pure tone threshold of 63.75 for the right ear and 75 for the left ear with speech recognition scores of 92 on the right and 88 on the left. 38 C.F.R. § 4.85 Table VI, shows right ear hearing loss of Level II impairment and left ear hearing loss of Level III. Application of these scores to Table VII results in a zero percent disability rating.

After the audiological examination, the claims file was provided to an otolaryngologist to review the examination findings and provide a medical opinion as to the severity of the Veteran's hearing disability. The otolaryngologist reviewed the claims file and interviewed the Veteran. The examination report reflects that the Veteran did "fairly well" in communicating with the examiner on a one-to-one basis in the small examining room. 

Based on review of the claims file, the examiner noted an impression of high frequency bilateral sensorineural hearing loss with repeatedly unreliable testing results. The examiner noted that the true level of the hearing loss could not be determined by review of the claims file and opined that it was not likely that the hearing loss demonstrated by the Veteran was due to any disease or injury. The examiner noted the evidence of malingering and functional overlay and stated that medical examination did not reveal any cause for the Veteran's apparent incapacity to complete a full hearing evaluation. The Veteran was noted to have heard more acutely than reflected by prior examination results during the oral history part of the otolaryngologist's examination. Although opining that it was likely the poor prior test results were consistent with malingering or other functional overlay, the examiner stated that the Veteran was, at that time, pleasant and forthcoming.

The Veteran's wife submitted a July 2011 letter stating that the Veteran has a difficult time hearing and understanding words that are spoken to him. She stated that she has to speak in a loud voice and repeat words. The Veteran's daughter submitted a statement that she has to speak in a loud voice in order to be heard by her father and that she has observed him not be able to hear the telephone ringing. The Veteran's son wrote that he has to repeat statements to his father and speak in a loud voice; he noted that his father speaks in a very loud voice that some of his friends had mistaken as yelling.

The claims file reflects that, prior to the results of the August 2010 VA examination, the last reliable pure tone threshold averages of record resulted from the February 1999 VA examination and warrant a 10 percent disability rating. Although the February 2002 VA examination report reflects pure tone thresholds and speech discrimination scores that were not acceptable for rating purposes, the RO applied the average pure tone thresholds alone to 38 C.F.R. § 4.87 Table VIa and applied the resulting levels of impairment to Table VII in order to award the Veteran a 20 percent disability rating. A September 2007 VA examination did not yield results acceptable for rating purposes and the August 2010 VA examination results reflect that a non-compensable rating is appropriate for the Veteran's bilateral hearing loss. 

The record reflects only one (1) VA examination after March 1, 2003 resulting in hearing evaluation scores acceptable for rating purposes. The results of that, August 2010, examination reflect that a non-compensable evaluation is appropriate. Prior to that examination, the last rating-acceptable evaluation scores, from February 1999, reflect that a 10 percent disability rating is appropriate. Based on the Veteran's past hearing test results, the current 20 percent disability rating more than adequately compensates him for his hearing loss.

Despite the Veteran's contentions and the lay statements of record, the Board has no discretion in this matter and must predicate its rating determination solely on the basis of the results of the legally adequate (italics added for emphasis) audiological studies of record. Lendenmann, 3 Vet. App. 345. The opinion of the August 2010 otolaryngologist reinforces the opinions of prior examiners that several prior testing results were not acceptable for rating purposes through no fault of VA. Although the omission of test results from those evaluations results in long periods of time without acceptable hearing evaluation results, VA afforded the Veteran multiple hearing evaluations and the August 2010 medical opinion states that malingering or other functional overlay accounted for the un-ratable results from various hearing examinations. "The duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). There is no adequate medical evidence of record entitling the Veteran to a rating in excess of 20 percent for his hearing loss since March 1, 2003. As there is no basis for assigning an increased rating at any time since March 1, 2003, there is no basis for assigning a staged rating under Fenderson.


ORDER

Entitlement to a higher initial rating for bilateral hearing loss disability - a compensable rating prior to March 26, 1997; a rating greater than 10 percent from March 26, 1997 to June 16, 1998; a compensable rating from June 17, 1998 to January 3, 1999; a rating greater than 90 percent from January 4, 1999 to February 28, 2003; and a rating greater than 20 percent since March 1, 2003 - is denied.

Reduction of the disability rating for service-connected bilateral hearing loss from 90 to 20 percent was proper.


REMAND

As noted, the Lendenmann rule requires that VA mechanically apply the results of hearing tests to schedular ratings. However, this does not foreclose consideration of a Veteran's claim for an increased rating for hearing loss on an extraschedular basis when appropriate. Although such consideration has been denied by the Director of the Compensation and Pension Service, the Veteran has reported the existence of additional evidence which may be relevant to such a determination and has otherwise submitted such evidence which requires initial review by the Director of the Compensation and Pension Service.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims. As part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. 

The Veteran has asserted that his service-connected hearing loss prevents him from working at substantially gainful employment and/or that hearing loss markedly interferes with his employment, entitling him to an extraschedular evaluation. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Although the Veteran does not, presently, meet the percentage standards for consideration of a TDIU rating under 38 C.F.R. § 4.16(a), he did meet those standards at one time during the appellate period and, regardless, a claim for TDIU exists under Rice, 22 Vet. App. 447.

In May 2011, the Director of the Compensation and Pension Service denied entitlement to an extraschedular evaluation for hearing loss. However, the Veteran has alleged, and submitted evidence that, his hearing disability resulted in his loss of two (2) jobs as a tour bus driver and that it markedly interferes with his ability to communicate with any employers and customers. 

The claims file reflects that the Veteran received a VA Vocational Rehabilitation consultation in April 2010. He informed the consultant that he was working two (2) part-time jobs - tour bus driver and furniture mover - but was not employed full-time. He reported concern that he would soon lose his driving job since he had been terminated from driving jobs in the past due to his hearing disability. The note reflects that the Veteran completed an application for VA vocational rehabilitation services and was scheduled for an orientation session in two weeks. The note also states that a vocational rehabilitation counselor was going to work with the Veteran to explore other possible occupations and assist him in a job search. However, the claims file does not reflect the result of the RO's processing of the Veteran's application and no further records from the Vocational Rehabilitation Service appear in the record. 

As the record indicates that evidence pertinent to a determination of whether the Veteran's hearing disability markedly interferes with his ability to work or renders him unable to work at substantially gainful employment remains outstanding, the RO/AMC must make efforts to obtain any additional records regarding the Veteran's pursuit of vocational rehabilitation.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Gather any outstanding records of VA medical treatment and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file. Obtain all available VA records regarding the Veteran's pursuit of vocational rehabilitation and associate them with the claims folder. If unsuccessful in obtaining any records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims for TDIU and for an extraschedular evaluation. The Veteran (and his representative if he has another one at that time) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


